Citation Nr: 1747012	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a chronic right hand disorder manifested by pain and functional impairment, claimed as separate and distinct from service-connected triangular fibrocartilage complex (TFCC) tear with scar, right wrist and service-connected traumatic arthritis of the proximal interphalangeal (PIP) joint of the right index finger, status post fracture (to include as secondary to these aforementioned disabilities).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty for training (ADT) in the Reserve Officer Training Corps (ROTC) from May 1980 to July 1980, followed by another period of ADT from June 1983 to October 1983, after which he served on active duty in the United States Army from November 1986 to March 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified at a videoconference Board hearing held in November 2012.  A transcript is of record.  

In March 2016, the Board denied service connection for a chronic right hand disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order, the Court granted a Joint Motion for Remand (JMR) that vacated and remanded the Board's March 2016 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Court granted a JMR in which the Veteran and the VA Secretary (the parties) agreed that a remand is warranted because the Board failed in its duty to assist in providing an adequate examination.

The parties referred to a September 2013 VA opinion in which the examiner stated that the Veteran did not have any chronic right hand disabilities distinct from his service-connected right hand disabilities.  In addition, the Veteran had no new right hand complaints.  The parties stated that it was unclear how the examiner came to these conclusions, given that prior examinations in June 2006 and March 2010 noted the right index finger and right wrist disabilities, but did not discuss any other issues involving the right hand.  Citing to Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)), they then agreed that remand is warranted as the 2013 examiner's rationale required clarification.

Based on the foregoing, and consistent with the Court's January 2017 Order, the Board finds that this matter should be remanded, and that an addendum opinion should be obtained that considers the Veteran's prior medical history and accurately describes his right hand conditions in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary identification of sources by the Veteran, obtain all clinical records, both VA and non-VA, pertaining to any treatment for right hand conditions that are not already in the claims file.

2.  Schedule the Veteran for an appropriate VA examination.  The file must be made available to the examiner for review of the case.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  Any medically indicated testing should be accomplished.  

The examiner should identify and/or confirm all current right hand disorders (by diagnosis) and indicate whether the Veteran has a current right hand disorder that is distinct from symptoms caused by his service-connected arthritis of the PIP joint of the right index finger and/or service-connected TFCC tear of the right wrist with scar.  If a separate and distinct right hand disorder is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.

If it is determined that the Veteran has a right hand disorder that is a separate and distinct pathology from his service-connected right index finger and right wrist disabilities, the examiner must address whether such disorder is at least as likely as not, i.e a degree of probability of 50 percent or greater, related to the Veteran's military service.

If any currently diagnosed right hand disorder cannot be regarded as having had its onset during active service, the examiner should address the question of whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the separately diagnosed right hand disorder: 

a) was caused by the Veteran's service connected service-connected right index finger and/or service-connected right wrist disabilities, or 

b) was aggravated by (i.e. permanently worsened beyond its natural progression) them.  If no aggravation is found, the examiner should specifically indicate so and explain why that is. 

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  If he/she cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. M. CLARK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

